On petition eor a rehearing.
Worden, J.
Since the original opinion in this cause was filed, the question involved has been again nndei consideration in the case of Stilwell v. Knapper, post, p. 558, in which the same conclusion was reached as in this case. In the will of Michael Coon there is the following attempted devise over : “At the death or marriage of • my (wife), the real estate aforesaid I give and devise to my four children and their heirs.” So the children of the .testator, as in the case of Stilwell v. Knapper, took by descent and not by purchase, the devise over being void. We deem it unnecessary to acid any thing to what we have said in the case above mentioned, where the question involved was fully considered. The petition for a rehearing is overruled.